                                     Case 17-14149-EPK               Doc 76          Filed 01/25/21     Page 1 of 3
                                 UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA
                                                             www.flsb.uscourts.gov
                                                 CHAPTER 13 PLAN (Individual Adjustment of Debts)
                                                              Original Plan
                                                                    Amended Plan (Indicate 1st, 2nd, etc. Amended, if applicable)
                           1st                                     Modified Plan (Indicate 1st, 2nd, etc. Modified, if applicable)

DEBTOR: Rocke Andre Evans                                JOINT DEBTOR:                                       CASE NO.: 17-14149-EPK
SS#: xxx-xx- 9783                                           SS#: xxx-xx-
I.          NOTICES
            To Debtors:           Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans
                                  and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
                                  Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
                                  filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.
            To Creditors:         Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
                                  be reduced, modified or eliminated.
            To All Parties:       The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
                                  box on each line listed below in this section to state whether the plan includes any of the following:
  The valuation of a secured claim, set out in Section III, which may result in a
                                                                                                                  Included               Not included
  partial payment or no payment at all to the secured creditor
  Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set
                                                                                                                  Included               Not included
  out in Section III
  Nonstandard provisions, set out in Section VIII                                                                 Included               Not included
II.         PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

            A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
               fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
               amount will be paid to unsecured nonpriority creditors pro-rata under the plan:


                   1.   $513.85               for months    1   to 46 ;

                   2.   $336.40               for months 47 to 47 ;

                   3.   $85.00                for months 48 to 60 ;

            B. DEBTOR(S)' ATTORNEY'S FEE:                                                NONE     PRO BONO
        Total Fees:               $7050.00            Total Paid:               $0.00           Balance Due:           $7050.00
        Payable             $141.84          /month (Months 1       to 46 )
        Payable             $250.00          /month (Months 47 to 47 )
        Payable             $25.00           /month (Months 48 to 58 )
        Allowed fees under LR 2016-l(B)(2) are itemized below:
        Attorney Fee $3,500.00, MMM $2,500.00, Motion to Value $525.00, Motion to Modify $525.00

        Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.
III.        TREATMENT OF SECURED CLAIMS
            A. SECURED CLAIMS:                  NONE
            [Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:
            B. VALUATION OF COLLATERAL:                     NONE
                   IF YOU ARE A SECURED CREDITOR LISTED BELOW, THE PLAN SEEKS TO VALUE THE COLLATERAL
                   SECURING YOUR CLAIM IN THE AMOUNT INDICATED. A SEPARATE MOTION WILL ALSO BE SERVED UPON
                   YOU PURSUANT TO BR 7004 AND LR 3015-3.

LF-31 (rev. 10/3/17)                                                       Page 1 of 3
                                          Case 17-14149-EPK                Doc 76           Filed 01/25/21       Page 2 of 3
                                                                                Debtor(s): Rocke Andre Evans                     Case number: 17-14149-EPK
                   1. REAL PROPERTY:                     NONE
                   2. VEHICLES(S):                   NONE

         1. Creditor: Jefferson Capital Systems                  Value of Collateral:               $14,000.00                     Payment
                      LLC
                                                                 Amount of Creditor's Lien:         $27,449.03   Total paid in plan:       $16,239.66
              Address: P.O. Box 772813
                       Chicago, IL 60677-2813
                       (POC 3)                                   Interest Rate:       6.00%                          $282.34     /month (Months   1 to 46 )

         Last 4 Digits of Account No.: 8044
         VIN: 5GAKRCED5BJ248044
         Description of Collateral:
         2011 Buick Enclave CXL
         Surrendered

         Check one below:
            Claim incurred 910 days or more pre-
            petition
            Claim incurred less than 910 days pre-
          
            petition
                   3. PERSONAL PROPERTY:                        NONE
            C. LIEN AVOIDANCE                        NONE
            D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
               distribution fom the Chapter 13 Trustee.
                           NONE
                          The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor’s claim. The debtor(s)
                           request that upon confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in
                           personam as to any codebtor(s) as to these creditors.
                           Other:
                    Name of Creditor          Last 4 Digits of Account No. Description of Collateral (Address, Vehicle, etc.)
                    Jefferson Capital Systems 8044                         2011 Buick Enclave CXL
                 1. LLC
                    (POC 3)
                    (vehicle surrendered in
                    Month 47 of the plan)
            E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
               fom the Chapter 13 Trustee.
                          NONE
IV.         TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]
            A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE:                                              NONE
            B. INTERNAL REVENUE SERVICE:                              NONE
              Total Due:                   $3,656.25             Total Payment                  $3,656.25
               Payable:                 $63.64            /month (Months    1      to 46 )
               Payable:                 $52.06            /month (Months 47        to 60 )

            C. DOMESTIC SUPPORT OBLIGATION(S):                                 NONE
            D. OTHER:                  NONE
V.          TREATMENT OF UNSECURED NONPRIORITY CREDITORS
               A. Pay               $25.00           /month (Months 59         to 60 )


LF-31 (rev. 10/3/17)                                                              Page 2 of 3
                                       Case 17-14149-EPK                Doc 76        Filed 01/25/21      Page 3 of 3
                                                                         Debtor(s): Rocke Andre Evans                      Case number: 17-14149-EPK
                       Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
               B.           If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
               C. SEPARATELY CLASSIFIED:                       NONE
              *Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
              creditors pursuant to 11 U.S.C. § 1322.
VI.         EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
            section shall not receive a distribution from the Chapter 13 Trustee.
                          NONE
VII.        INCOME TAX RETURNS AND REFUNDS:                             NONE
                          Debtor(s) shall provide copies of yearly income tax returns to the Trustee (but not file with the Court) no later than May
                           15th during the pendency of the Chapter 13 case. In the event the debtor(s)’ disposable income or tax refunds increase,
                           debtor(s) shall increase payments to unsecured creditors over and above payments provided through the Plan up to 100% of
                           allowed unsecured claims. [Broward/Palm Beach cases]
VIII.       NON-STANDARD PLAN PROVISIONS                           NONE


                           PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

   I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.


                                               Debtor                                                               Joint Debtor
  Rocke Andre Evans                                              Date                                                                    Date



  Jeffrey H. Tromberg, Esq.                        January 25, 2021
   Attorney with permission to sign on                        Date
             Debtor(s)' behalf
   By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
   order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
   contains no nonstandard provisions other than those set out in paragraph VIII.




LF-31 (rev. 10/3/17)                                                        Page 3 of 3
